Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 8 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by CHOI et al. (US Pub. No: 2019/0372734 A1).
Regarding claim 8,  CHOI et al. teach a base station (see Abstract and Fig.1, eNB for base station) comprising: a communication interface (see Fig.1, blocks 125/190 inside eNB for communication interface) configured to receive user equipment (UE) management information from an electronic device comprising a plurality phrase array antennas (see Fig.1, UE for an electronic device & para [0050] wherein the UE having Tx/Rx antenna 135, is mentioned and also the eNB 105 & the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned  and see para [0014] wherein the BS . 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.	Claims 1-5, 7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1).
Regarding claim 1,  CHOI et al. teach an electronic device (see Abstract and Fig.1, UE) comprising: a communication interface comprising a plurality of phase array antennas (see Fig.1, blocks 140/175 inside UE for communication interface and para [0050] wherein the UE having Tx/Rx antenna 135, is mentioned and also the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0084]); a storage (see Fig.1, Memory 160/storage inside UE) configured to store user equipment (UE) management information (see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and a controller (see Fig.1, processor 155 inside UE) configured to control to transmit the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above electronic device comprising user equipment (UE) management information comprising information about at least one frequency band covered by each of the phase array antennas.
Mohan et al. teach an electronic device (see Abstract and Figures 1 & 2, UE 115-a) comprising user equipment (UE) management information comprising information about at least one frequency band covered by each of the phase array antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device of CHOI et al. to include user equipment (UE) management information comprising information about at least one frequency band covered by each of the phase array antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
Regarding claim 2,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is included in UE capability information which is periodically 
Regarding claim 3,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about: an index of a first phase array antenna capable of receiving a first frequency band among the phase array antennas mapped to the first frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes first frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); and an index of a second phase array antenna capable of receiving a second frequency band among the phase array antennas mapped to the second frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes second frequency band)  and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE), is mentioned and also see para [0058]]) (please see the motivation as in claim 1). 
Regarding claim 4,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]). 
Mohan et al. further teach the electronic device of claim 1, wherein the storage comprises an index mapping table indicating a plurality of frequency bands in which a wireless signal is able to be transmitted or received between the phase array antennas and the base station (see Figures 3A, 3B & 4 and para [0052] wherein the UE supporting multiple frequency bands 310, and the UE 115 indexing the supported frequency bands 310 by index number 305-a, is mentioned and also see para [0058]), and wherein the UE management information comprises information about: a first index indicating first frequency bands covered by the first phase array antenna in the index mapping table and a second index indicating second frequency bands covered by the second phase array antenna in the index mapping table (see Figures 3A, 3B & 4 and paragraphs [0052] & [0058]) (please see the motivation as in claim 1).   
Regarding claim 5,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about a plurality of frequency bands covered by a phase array antenna among the phase array antennas (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the electronic device of claim 1, wherein the UE management information comprises information transmitted to the base station on the basis of transmission configuration indicator (TCI) state information (see paragraphs [0014], [0107] & [0134]). 

Regarding claim 7,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
Regarding claim 14,  CHOI et al. teach an operating method of an electronic device including a plurality of phase array antennas (see Abstract and Fig.1, UE/ electronic device and para [0050] wherein the UE being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0084]), the operating method comprising: storing user equipment (UE) management information (see Fig.1, Memory 160 inside UE and see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and transmitting the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above operating method of an electronic device comprising user equipment (UE) management information comprising information about at least one frequency band covered by each of the plurality of phase array antennas.
However, Mohan et al. teach an operating method of an electronic device comprising (see Abstract and Figures 1 & 2, UE 115-a) user equipment (UE) wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of an electronic device of CHOI et al. to include user equipment (UE) management information comprising information about at least one frequency band covered by each of the plurality of phase array antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
Regarding claim 15,  CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is included in UE capability information which is periodically 
Regarding claim 16,  CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: identifying an index of a first phase array antenna capable of receiving a first frequency band and an index of a second phase array antenna capable of receiving a second frequency band among the phase array antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes both first frequency band and second frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); respectively mapping the identified index of the first phase array antenna and the identified index of the second phase array antenna to the first frequency band and the second frequency band (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: transmitting the UE management information including information about the mapping to the base station (see paragraphs [0014] and [0134]). 
Regarding claim 17, CHOI et al. and Mohan et al. together teach the operating method of claim 14.

CHOI et al. further teach the operating method of claim 14, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna (see Figures 1 & 4 and para [0050] wherein the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]), and transmitting the UE management information comprising information about the identified first index and second index to the base station (see paragraphs [0014] and [0134]). 
	Regarding claim 18,  CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises transmitting information, indicating a plurality of frequency bands covered by one phase array antenna among the phase array antennas (see paragraphs [0010], [0058] and [0091]).

Regarding claim 20,  CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
6.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1) and further in view of Hwang et al. (US Pub. No: 2020/0396627 A1).
	Regarding claims 6 and 19, CHOI et al. and Mohan et al. together teach the electronic device and operating method of claims 1 and 14 respectively.
	CHOI et al. and Mohan et al. together yet are silent in teaching the electronic device and operating method of claims 1 and 14, wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz. 
	However, Hwang et al. teach an electronic device and operating method (see Abstract and Fig.14, wireless device/ electronic device), wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz (see para [0122] & Table 9 wherein Frequency band designation corresponding frequency range Frequency Range 1 (FR 1)  i.e. 450 MHz-6000 MHz, is 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device and operating method of CHOI et al. and Mohan et al. to have the at least one frequency band comprising a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz, disclosed by Hwang et al. in order to provide an effective mechanism for efficiently performing uplink signal transmission and downlink signal reception using an omnidirectional beam and also to improve transmission and reception performance by performing uplink signal transmission and downlink signal reception using a plurality of beams in 5G mobile communication system.
7.	Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of ZHOU et al. (US Pub. No: 2019/0239092 A1).
	Regarding claim 9, CHOI et al. teach the base station of claim 8.
CHOI et al. is silent in teaching the base station of claim 8, wherein the controller is configured to determine whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management information. 
	However, ZHOU et al. teach a base station (see Abstract and Figures 2, 3 & 9 for BS), wherein the controller is configured to determine whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the base station of CHOI et al. to have the controller being configured to determine whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management information, disclosed by ZHOU et al. in order to provide an effective mechanism for efficiently supporting cross-band quasi-co-located (QCL) beam determination for a UE in wireless communication system.
	Regarding claim 10, CHOI et al. and ZHOU et al. together teach the base station of claim 9.
	CHOI et al. further teach the base station of claim 9, wherein, based on determination that there are two or more frequency bands covered by the phase array antenna, the controller is configured to further determine whether subcarrier intervals of the two or more frequency bands are the same (see paragraphs [0129] and [0130]). 

Regarding claim 13, CHOI et al. and ZHOU et al. together teach the base station of claim 9.
CHOI et al. further teach the base station of claim 9, wherein, based on determination that there are no two or more frequency bands covered by the phase array antenna, the controller is configured to allocate resources such that beam training is performed at different symbol timings in the plurality of frequency bands (see para [0086] wherein in the case where an eNB uses a plurality of analog beams, a different analog beam being preferred for signal reception at each UE, and therefore, a beam sweeping/training operation being under consideration, in which for at least an SS, system information, and paging, an eNB changing a plurality of analog beams on a symbol basis in a specific slot or SF to allow UEs to have reception opportunities, is mentioned). 
Allowable Subject Matter
8.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to

                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	9/11/2021